Jenks, P. J.
(dissenting):
I dissent. The writing on the back of the note was “ Alexander McDonald By Edmund K. Stallo, His Attorney in fact.” The plaintiff relies upon a power of attorney executed by the said McDonald to Stallo that empowered him “ to guarantee the payment of promissory notes, obligations and debts of any company in which I may be or become a stockholder.” McDonald has been held as an indorser. It is exactly as if Stallo had written, “ I hereby indorse this *228note Alexander McDonald By Edmund K. Stallo, His Attorney in fact.” I think that this power of attorney did not- authorize Stallo to make McDonald an indorser. (Miller v. Gaston, '2 Hill, 188; Brown v. Curtiss, 2 N. Y. 225; Brewster v. Silence, 8 id. 207, 214; Church v. Brown, 21 id. 315, 323; Lamourieux v. Hewit, 5 Wend. 307.) In Miller v. Gaston (supra) the court, per Bronson, J., say: “ The obligation of a guarantor is usually more onerous than that of an indorser; but that consideration does not give the creditor a right to disregard the contract actually made, and substitute another, though less burdensome one, in its place.” This principle applies in this case, because the very object of the gharanty was to afford the highest form of credit to the corporation in which McDonald was interested.
Thomas, J., concurred.
Judgment and orders affirmed, with costs.